Exhibit 10.45

FOURTH AMENDMENT TO CREDIT AGREEMENT
This Fourth Amendment to Credit Agreement (this “Amendment”) is made as of this
6th day of January, 2016, among PHYSICIANS REALTY L.P., a Delaware limited
partnership (the “Borrower”), PHYSICIANS REALTY TRUST, a Maryland real estate
investment trust (the “Parent” together with Borrower, the “Credit Parties”),
KEYBANK NATIONAL ASSOCIATION, a national banking association, as administrative
agent (the “Administrative Agent”), and the Lenders party hereto.
W I T N E S S E T H:
WHEREAS, the Credit Parties, Administrative Agent and the Lenders have entered
into a certain Credit Agreement dated as of September 18, 2014, as amended by
that certain First Amendment to Credit Agreement dated as of June 5, 2015, that
certain Second Amendment to Credit Agreement dated as of July 22, 2015, and that
certain Third Amendment to Credit Agreement dated as of December 16, 2015
(collectively, the “Credit Agreement”) wherein Administrative Agent and the
Lenders agreed to provide a revolving credit facility to Borrower in the
aggregate principal amount of up to $750,000,000.00 evidenced by those certain
Amended and Restated Notes dated as of July 22, 2015 (collectively, the “Notes”)
made by Borrower in favor of each Lender; and
WHEREAS, the Credit Parties, Administrative Agent and the Lenders have agreed to
amend the Credit Agreement as set forth herein.
NOW, THEREFORE, the parties hereto agree as follows:
1.Defined Terms; References. Unless otherwise specifically defined herein, each
term used herein that is defined in the Credit Agreement has the meaning
assigned to such term in the Credit Agreement. Each reference to “hereof”,
“hereunder”, “herein” and “hereby” and each other similar reference and each
reference to “this Amendment” and each other similar reference contained in the
Credit Agreement and other Credit Documents shall, after this Amendment becomes
effective, refer to the Credit Agreement as amended hereby.


2.Amendment to Credit Agreement. The Credit Agreement is hereby amended as
follows:


(a)
Section 8.3 of the Credit Agreement is hereby deleted in its entirety and shall
be replaced by the following:



“8.3 No Further Negative Pledges. No Credit Party shall, nor shall it permit any
of its Subsidiaries to, enter into any Contractual Obligation (other than this
Agreement and the other Credit Documents) that limits the ability of the
Borrower or any such Subsidiary to create, incur, assume or suffer to exist
Liens on property of such Person; provided, however, that this Section 8.3 shall
not prohibit (i) any negative pledge incurred or provided in favor of any holder
of Indebtedness permitted under Section 8.1(e), solely to the extent any such
negative pledge relates to the property financed by or subject to Permitted
Liens securing such Indebtedness, (ii) any Contractual Obligation incurred or
provided in favor of any holder of Indebtedness permitted under Section 8.1(l),
solely to the extent such Contractual Obligation prohibits the pledge of the
Capital Stock of the Borrower to secure any Indebtedness, (iii) any Permitted
Lien or any document or instrument governing any Permitted Lien; provided that
any such restriction contained therein relates only to the asset or assets
subject to such Permitted Lien, (iv) customary restrictions and conditions
contained in any agreement relating to the disposition of any property or assets
permitted under Section 8.10 pending the consummation of such disposition, (v)
customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses, joint venture agreements and similar agreements
entered into in the ordinary course of business, and (vi) any Contractual
Obligation (including, without limitation, any negative pledge) incurred or
provided in favor of any holder of Indebtedness permitted under Section 8.1(k).”
(b)
Section 8.5 of the Credit Agreement is hereby deleted in its entirety and shall
be replaced by the following:



“8.5. Burdensome Agreements. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, enter into, or permit to exist, any Contractual Obligation
that encumbers or restricts the ability of any such Person to (i) pay dividends
or make any other distributions to the Borrower or other Credit Party on its
Capital Stock or with respect to any other interest or participation in, or
measured by, its profits, (ii) pay any Indebtedness or other obligation owed to
the Borrower or any other Credit Party, (iii) make loans or advances to the
Borrower or any other Credit Party, (iv) sell, lease or transfer any of its
property to the Borrower or any other Credit Party, (v) pledge its property
pursuant to the Credit Documents or any renewals, refinancings, exchanges,
refundings or extension thereof or (vi) other than customary Subsidiary
Indebtedness limitations or covenants, act as a Borrower pursuant to the Credit
Documents or any renewals, refinancings,




--------------------------------------------------------------------------------



exchanges, refundings or extension thereof, except (in respect of any of the
matters referred to in clauses (i)-(v) above) for (1) this Agreement and the
other Credit Documents, (2) any document or instrument governing Indebtedness
incurred pursuant to Section 8.1(e) or Section 8.1(j); provided that any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith or secured thereby, (3) any Permitted Lien or
any document or instrument governing any Permitted Lien, provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien, (4) customary restrictions and conditions contained in any
agreement relating to the sale of any property permitted under Section 8.10
pending the consummation of such sale, or (5) any document or instrument
governing Indebtedness incurred pursuant to Section 8.1(k).”
3.Representations and Warranties.


(a)
The Credit Parties hereby represent, warrant and covenant with Administrative
Agent and the Lenders that, as of the date hereof:



(i)    All representations and warranties made in the Credit Agreement and other
Credit Documents remain and continue to be true and correct in all material
respects, except to the extent that such representations and warranties
expressly refer to an earlier date.
(ii)    To the knowledge of the Credit Parties, there exists no Default or Event
of Default under any of the Credit Documents.
(iii)    This Amendment has been duly authorized, executed and delivered by the
Credit Parties so as to constitute the legal, valid and binding obligations of
each Credit Party, enforceable in accordance with its terms, except as the same
may be limited by insolvency, bankruptcy, reorganization or other laws relating
to or affecting the enforcement of creditors’ rights or by general equitable
principles.
4.General Terms. This Amendment, which may be executed in multiple counterparts,
constitutes the entire agreement of the parties regarding the matters contained
herein and shall not be modified by any prior oral or written discussions.
Delivery of an executed counterpart of a signature page of this Amendment by
telecopy or other electronic imaging transmission (e.g. PDF by email) shall be
effective as delivery of a manually executed counterpart of this Amendment. The
Credit Parties hereby ratify, confirm and reaffirm all of the terms and
conditions of the Credit Agreement, and each of the other Credit Documents, and
further acknowledge and agree that all of the terms and conditions of the Credit
Agreement shall remain in full force and effect except as expressly provided in
this Amendment. Except where the context clearly requires otherwise, all
references to the Credit Agreement in any other Credit Document shall be to the
Credit Agreement as amended by this Amendment. The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents.


5.Illegality. Any determination that any provision of this Amendment or any
application hereof is invalid, illegal or unenforceable in any respect and in
any instance shall not affect the validity, legality or enforceability of such
provision in any other instance, or the validity, legality or enforceability of
any other provisions of this Amendment.


6.Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York.
[SIGNATURES ON FOLLOWING PAGE]
It is intended that this Amendment take effect as an instrument under seal as of
the date first written above.
BORROWER:
PHYSICIANS REALTY L.P., a Delaware limited partnership
By: Physicians Realty Trust, as General Partner
By: /s/ Jeff Theiler .
Jeff Theiler
EVP, Chief Financial Officer



--------------------------------------------------------------------------------





PARENT:
PHYSICIANS REALTY TRUST, a Maryland real estate investment trust
By: /s/ Jeff Theiler .
Jeff Theiler
EVP, Chief Financial Officer


ADMINISTRATIVE AGENT, ISSUING BANK,
SWINGLINE LENDER, and a LENDER:


KEYBANK NATIONAL ASSOCIATION




By: /s/ Laura Conway .
Name: Laura Conway
Title: Senior Vice President


LENDER:


JPMORGAN CHASE BANK, N.A.


By: /s/ Elizabeth Johnson .
Name:     Elizabeth Johnson
Title:    Executive Director


LENDER:


CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK


By: /s/ Gary Herzog .
Name: Gary Herzog
Title: Managing Director    


By: /s/ Mark Koneval
Name:     Mark Koneval
Title: Managing Director    


LENDER:


COMERICA BANK, a Texas Banking Association


By: /s/ Sam F. Meehan .
Name:     Sam F. Meehan
Title:      Vice President


LENDER:


PNC BANK, NATIONAL ASSOCIATION


By: /s/ John Murphy .
Name: John Murphy     
Title:    Senior Vice President



--------------------------------------------------------------------------------





LENDER:


BRANCH BANKING AND TRUST COMPANY    


By: /s/ Mark Edwards .
Name:     Mark Edwards
Title:      Senior Vice President


LENDER:


CITIZENS BANK, N.A.




By: /s/ Donald W. Woods .
Name:    Donald W. Woods
Title:     Senior Vice President


LENDER:


THE HUNTINGTON NATIONAL BANK


By: /s/ Cheryl B. Holm .
Name:     Cheryl B. Holm
Title:    Senior Vice President


LENDER:


MORGAN STANLEY BANK, N.A.


By: /s/ Emanuel Ma .
Name: Emanuel Ma
Title: Authorized Signatory


LENDER:


MORGAN STANLEY SENIOR FUNDING, INC.




By: /s/ Emanuel Ma .
Name:     Emanuel Ma
Title:    Vice President


LENDER:


ASSOCIATED BANK, NATIONAL ASSOCIATION


By: /s/ Greg Conner .
Name:     Greg Conner
Title:    Vice President


LENDER:


REGIONS BANK


By: /s/ Brian Higdon .
Name:     Brian Higdon
Title:     Vice President





--------------------------------------------------------------------------------



LENDER:


BANK OF AMERICA, N.A.


By: /s/ Yinghua Zhang .
Name:     Yinghua Zhang
Title:      Director


LENDER:


SYNOVUS BANK


By: /s/ David Bowman .
Name:     David Bowman
Title:      Director of Corporate Banking


LENDER:


BMO HARRIS BANK N.A.


By: /s/ Kevin Fennell .
Name:     Kevin Fennell
Title:     Vice President


LENDER:


RAYMOND JAMES BANK, N.A.


By: /s/ James M. Armstrong .
Name:     James M. Armstrong
Title:     Senior Vice President


LENDER:


ROYAL BANK OF CANADA


By: /s/ Joshua Freedman .
Name:     Joshua Freedman
Title:     Authorized Signatory




GUARANTOR CONFIRMATION


The undersigned Guarantor hereby acknowledges and consents to the foregoing
Fourth Amendment to Credit Agreement and acknowledges and agrees that it remains
obligated for the various obligations and liabilities of the Borrower to the
Administrative Agent and the Lenders under the Credit Agreement as provided for
in, and subject to the provisions of, the guaranty provided by the undersigned
as set forth in Section 4 of the Credit Agreement


PARENT:
PHYSICIANS REALTY TRUST, a Maryland real estate investment trust


By: /s/ Jeff Theiler
Jeff Theiler
EVP, Chief Financial Officer





